DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a microwave breast tumor detection method, classified in A61B 5/4312, A61B 5/0507.
II. Claims 6-10, drawn to a microwave breast tumor detection method, classified in A61B 5/4312, A61B 5/0507.
III. Claims 11-17, drawn to microwave breast tumor detection device, classified in A61B 5/4312, A61B 5/0507.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design:
Invention I recites two placing steps (steps a and d), two applying steps (steps b and e), and two receiving steps (steps c and f), while Invention II recites one of each; i.e., a single placing step (step a), a single applying step (step b), and a since receiving step (step c). Since the steps of invention I are split compared to that of invention II, invention I can be performed with only one transceiver/probe by performing the individual steps sequentially while invention II cannot be performed with only one transceiver/probe.
the proximity of the first PCA point and the second PCA point on the PCA diagram distinguishes between a healthy and a tumorous breast and whereby the method is based on material and topological symmetry between two healthy breasts and unlikelihood of developing breast tumors and/or identical breast tumors in both breasts at the same time” which is not recited in invention I.
 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process can be performed by another and materially different apparatus such as one with two transceivers/probes or one without the proximity of the first PCA point and the second PCA point on the PCA diagram distinguishing between a healthy and a tumorous breast, whereby the method is based on material and topological symmetry between two healthy breasts and unlikelihood of developing breast tumors and/or identical breast tumors in both breasts at the same time; or the apparatus as claimed can be used to practice another and materially different process such as with a different body part or with an imaging phantom.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus such as one with two transceivers/probes; or the .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Notwithstanding similar classification, the inventions still require separate and diverging search strategies. For example, searching for an apparatus with a single transceiver/probe that is sequentially placed on different breasts is not likely to yield references for two transceivers/probes for placing on respectively different breasts and vice versa, further search limited to breast diagnosis may leave out relevant references that have the same structure as the apparatus claim but described as having a different use than that of the methods and vice versa. As such additional searching must be performed if the examination is not restricted to one invention.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793